DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. In pages 10 and 11 of the remarks, applicant argued that Thorn fails to teach “identical invention ... shown in as complete detail as is contained in the patent claim because Thorn makes absolutely no mention of compromised functionality of its devices when either in the hand or on the table. The examiner respectfully disagrees. The specification states “certain environments can reduce the ability of the device's mic and speakers to provide quality voice communications. For example, a phone may be placed in a pocket, rendering its mic and speakers covered or subject to interference such as rubbing. Wind interference can produce a similar drop in quality. Even distance from the user may cause issues, since the mic and speakers on such a device do not have unlimited range (Specification paragraph 0015)… when a device is detected as stowed via internal sensors, as may happen when a phone is placed in the user's pocket (Specification paragraph 0017)” Thorn discloses “a phone, whether in a pocket, in a purse, or on table may be ringing from an incoming call” (Thorn paragraph 0037). Also as mentioned in the office action, Thorn also discloses “it can be assumed that the user is not holding the phone to his or her ear, and instead has placed the phone down in some location (e.g., on a table)” (Thorn paragraph 0040).  Therefore,  contrary to applicant’s argument, Thorn teaches a microphone or a speaker is compromised.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thorn (US 20170149956).
In regards to claim 1, Thorn discloses a mobile electronic communications device (Thorn paragraph 0010, 0013) implementing adaptive interface switching, the mobile electronic communications device comprising: 
at least one microphone (Thorn paragraph 0041); 
at least one speaker (Thorn paragraph 0010); 
a data interface to a wearable communication device (Thorn paragraph 0040 note: this reads on Bluetooth headset) associated with a user of the mobile electronic communications device; and a processor (Thorn paragraph 0013 note: this reads on mobile phone’s processor) linked to the at least one microphone, the at least one speaker, and the data interface, configured to detect during an audio interface session that the at least one microphone or the at least one speaker is compromised (Thorn paragraph 0037, 0040 note: this reads on a phone, whether in a pocket, in a purse, or on table… the user is not holding the phone to his or her ear), and in response to activate the data interface (Thorn 
In regards to claim 11, Thorn discloses a method of adaptive interface switching in a mobile electronic communications device, the method comprising: 
engaging in an audio interface task at the mobile electronic communications device (Thorn paragraph 0040 note: this reads on mobile phone call); 
detecting during the audio interface task that at least one microphone or at least one speaker of the mobile electronic communications device is compromised (Thorn paragraph 0040 note: this reads on “it can be assumed that the user is not holding the phone to his or her ear, and instead has placed the phone down in some location (e.g., on a table)”); 
in response to detecting that at least one microphone or at least one speaker of the mobile electronic communications device is compromised, activating a data link  to a wearable communication device (Thorn paragraph 0040 note: this reads on activate a wired or wireless headset, such as a Bluetooth headset) associated with a user of the mobile electronic communications device; and 
via the data link, using at least one of a mic and speaker on the wearable communication device to continue the audio interface task (Thorn paragraph 0040 note: this reads on using a mic and speaker on the Bluetooth headset).
In regards to claims 2 and 12, Thorn discloses a mobile electronic communications device and a method as described above. Thorn further discloses the mobile electronic communications device further comprises one or more internal sensors (Thorn Fig. 3 Item 80, 90) and wherein detecting that the at least one microphone or the at least one speaker is compromised comprises detecting via the one or more internal sensors that the mobile electronic communications device has been placed in a covered location during the audio interface session (Thorn paragraph 0037, 0040 note: this reads on a phone, whether in a pocket, in a purse, or on table).

In regards to claims 4, 5 and 14, Thorn discloses a mobile electronic communications device and a method as described above. Thorn further discloses the short range wireless connection mechanism is Bluetooth compliant (Thorn paragraph 0040, 0067, 0080); the mobile electronic communications device further includes a short range wireless connection mechanism, and wherein activating the data interface further comprises first confirming that the mobile electronic communications device is not already interfacing to another device for audio output or input via the short range wireless connection mechanism (Thorn paragraph 0040, 0067, 0080 note: Bluetooth will only connect to paired devices, therefore it confirms that it is not connected to other unpaired devices).
In regards to claims 6 and 16, Thorn discloses a mobile electronic communications device and a method as described above. Thorn further discloses activating the data interface to use the at least one of the mic and the speaker on the wearable communication device comprises activating the short range wireless connection mechanism (Thorn paragraph 0040, 0067, 0080 note: this reads on Bluetooth) to link to the wearable communication device.
In regards to claims 8 and 18, Thorn discloses a mobile electronic communications device and a method as described above. Thorn further discloses the audio interface session is a phone call (Thorn paragraph 0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn.
In regards to claims 7 and 17, Thorn discloses a mobile electronic communications device and a method as described above. Although Thorn does not specifically mention detect that the audio interface session is ongoing via the wearable communication device, to receive a request to switch audio input and output tasks from the wearable communication device to the mobile electronic communications device, and to then continue the audio interface session via audio input and output facilities of the mobile electronic communications device, the examiner took official notice that continue the audio interface session via audio input and output facilities of the mobile electronic communications device is well known in the art. For example, the user can continue the call session when the headset is removed and phone is next to user’s ear again (Thorn paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continue an ongoing phone session when switch back from a headset, so the user does not have make another phone call.
Allowable Subject Matter
Claims 9, 10, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641